Citation Nr: 1442761	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for left ear hearing loss, effective June 9, 2010, the date of the Veteran's most recent hearing loss claim, and continued a noncompensable disability rating for bilateral hearing loss.  Service connection was previously in effect for right ear hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

During a March 2012 VA audiological evaluation, puretone audiometric testing was apparently conducted, however, testing results have not been associated with the claims file.  Remand is required to obtain these testing results.

On remand, the Veteran should be afforded a new VA audiological examination to determine the current severity of his bilateral hearing loss.

Accordingly, this claim is REMANDED for the following action:

1.  Obtain the results of VA audiometric testing performed during the March 2012 VA audiological evaluation as well as any additional VA audiological treatment records.  

If identified treatment records cannot be obtained, notify the Veteran of the attempts made and of what further actions will be taken.  He must be allowed the opportunity to provide records, and be notified of any further actions that will be taken with regard to his claim.

2.  Schedule the Veteran for a VA audiological examination.  The VA examination report or addendum should indicate that the claims folder was reviewed.  All necessary studies and tests should be conducted.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

